number release date id office uilc cca_2009020614155431 -------------- from -------------------- sent friday february pm to -------------------- cc subject fw limitations on hired expert you called with a question about limitations on hired experts the expert also has to disclose any conflicts of interest to another federal_agency and wanted to know whether they are barred from identifying their work for the service with respect to a particular taxpayer's case under sec_6103 we can disclose confidential tax information to an outside expert sec_301_6103_n_-1 provides that when an expert receives confidential tax information he can only further disclose the returns or return_information when authorized in writing by the irs to the extent necessary to carry out the purposes for which his services were engaged we are authorized to share confidential tax information with the expert for purposes of tax_administration they enter into a written contract with us and agree to safeguard the information see sec_301_6103_n_-1 if the expert needs to disclose any conflicts to another federal_agency they should be able to identify that they are working as an expert for the service and describe the issue generally unless that description could be construed as disclosing confidential return_information
